Name: Commission Implementing Regulation (EU) 2015/2253 of 2 December 2015 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  chemistry;  technology and technical regulations;  iron, steel and other metal industries;  building and public works
 Date Published: nan

 5.12.2015 EN Official Journal of the European Union L 321/6 COMMISSION IMPLEMENTING REGULATION (EU) 2015/2253 of 2 December 2015 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information issued in respect of the goods concerned by this Regulation which does not conform to this Regulation may, for a certain period, continue to be invoked by the holder in accordance with Article 12(6) of Council Regulation (EEC) No 2913/92 (2). That period should be set at three months. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information which does not conform to this Regulation may continue to be invoked in accordance with Article 12(6) of Regulation (EEC) No 2913/92 for a period of three months from the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 December 2015. For the Commission, On behalf of the President, Heinz ZOUREK Director-General for Taxation and Customs Union (1) OJ L 256, 7.9.1987, p. 1. (2) Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (OJ L 302, 19.10.1992, p. 1). ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) An article (so-called draught excluder or door bottom seal) consisting of an aluminium base with dimensions of approximately 100 Ã  3 cm and plastic bristles of a length of approximately 2 cm and with a cross sectional dimension of more than 1 mm attached to the base. The base is covered with a self-adhesive film on one side. The base is to be affixed to the bottom of a door by the adhesive film. The bristles bridge the gap between the underside of the door and the floor, preventing the entry of a current of air, dirt, etc. (1) See image. 3926 90 97 Classification is determined by general rules 1, 3 (b) and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 3926, 3926 90 and 3926 90 97. Given the objective characteristics of the article, it is intended to bridge the gap between the door and the floor preventing the entry of a current of air, dirt, etc. It is not intended to be used as a brush for cleaning. Classification under heading 9603 as brushes is therefore excluded. The article is composite goods made up of different components, namely the aluminium base, the plastic bristles and the adhesive film. The bristles give the article its essential character because of their role in relation to the use of the product. Classification under heading 7616 as other articles of aluminium is therefore also excluded. The article is therefore to be classified under CN code 3926 90 97 as other articles of plastics. (1) The image is purely for information